El Juez Asociado Señor Santana Becerra
emitió la opinión del Tribunal.
En 24 de abril de 1965 la Junta de Salario Mínimo pro-mulgó con su aprobación el Decreto Mandatorio Núm. 27 aplicable a la Industria de la Leche y de la Ganadería, Ter-cera Revisión (1965). En la parte aquí pertinente, el Decreto dispone:
“Artículo II — -Salarios Mínimos
Todo patrono pagará a sus empleados un salario mínimo no menor del que se dispone a continuación:
Clasificación y Ocupación Salario Mínimo
I. Fase Agrícola
II. Fase Industrial
A. Pasterización y Homogenización de Leche
1. . A Base de Salario por Hora o por Unidad el que Resulte Mayor
2. Chofer-Vendedor $ 0.95 por hora o $0.0170 (1.70 centavos) por cuarti-llo vendido en distribución a domicilio y $0.0120 (1.20 centavos) por cuartillo ven-dido en distribución a ne-gocios. Si el chofer tra-bajase con un ayudante-vendedor se le pagará $0.95 por hora ó $0.00935 (no-venta y tres y medio centé-*819simas de centavo) por cuar-tillo vendido en distribución a domicilio y $0.0066 (se-senta y seis centésimas de centavo) por cuartillo ven-dido en distribución a nego-cios.
8. Ayudante-Vendedor $0.95 por hora o $0.00765 (setenta y seis y medio centésimas de centavo) por cuartillo vendido en distri-bución a domicilio' y $0.0054 (cincuenta y cua-tro . centésimas de centavos) por cuartillo vendido en distribución a negocios.
Artículo III — Definición de Ocupaciones
I — Fase Industrial — Pasterización y Homogenización de Leche
a. Chofer-Vendedor — empleado que conduce un vehículo de motor y vende y entrega leche •a los consumidores en sus hoga-res o a negocios.
b. Ayudante-Vendedor — empleado que viaja con el chofer-vendedor y vende y entrega leche a los consumidores en sus hoga-res o a negocios.”
En adición a las transcritas disposiciones en cuanto a salario mínimo la Junta anotó en el Decreto que a tenor de la See. 40(b) de la Ley Núm. 96 de 1956, todas las disposiciones del Decreto Mandatorio Núm. 18 aplicables a la Industria de la Leche en Puerto Rico, en vigor desde el’1ro. de enero de 1951 que no fueran las relativas a salario mínimo, quedaban vigen-*820tes, y pasó a reproducir dichas disposiciones relativas a perío-dos máximos de labor y condiciones de trabajo.
Las peticionarias interpusieron estos recursos e impugnan ante nos el referido Decreto Mandatorio. Se alega en am-bos recursos: (1) Que la adopción del Decreto Mandatorio Núm. 27 por la Junta es contraria a derecho y específica-mente en violación de la Ley Núm. 114 de 30 de junio de 1965; (2) Que al adoptarse el Decreto Mandatorio Núm. 27 el Comité y la Junta de Salario Mínimo actuaron sin facultad y en exceso de sus poderes legales al fijarle a los choferes-ven-dedores y ayudantes-vendedores salarios por hora o pago por comisión en lugar de por comisión solamente, por carecer la Junta de facultad para fijar salario por hora a estos choferes-vendedores y ayudantes-vendedores en vista de la exclusión de éstos de la Ley que fija horas máximas de labor en Puerto Rico; (3) Que siendo los empleados en cuestión verdaderos “vendedores ambulantes” la Junta no puede fijar salarios mí-nimos a base de horas para ellos; (4) Las peticionarias en el Recurso J.S.M.-65-2 alegan en adición que la Junta actuó en exceso de sus poderes al recomendar salarios y comisiones similares para todo Puerto Rico sin distinguir a base de zoni-ficación entre plantas que operan en la zona metropolitana y aquellas que, como esas peticionarias, operaban fuera de esa zona y específicamente al sur y al oeste de Puerto Rico. En síntesis, atacan la validez del Decreto Mandatorio Núm. 27 en tanto fija a estos empleados compensación mínima a base de hora de trabajo o a base de comisión por unidad, lo que fuere mayor, y no solamente a base de comisión, por carecer la Junta de facultad en ley para fijar la compensación a base de hora.
Veamos la cuestión suscitada. En 5 de marzo de 1965 el Comité que investigó la Industria de la Leche y de la Ganade-ría sometió a la Junta de Salario Mínimo y fue publicado por ésta, el proyecto de Decreto Mandatorio Núm. 27. En 2 y 5 de abril de 1965 las peticionarias, respectivamente, compa-*821recieron ante la Junta y produjeron sus objeciones a la apro-bación de dicho proyecto de decreto. Entre otras objeciones, sostuvieron desde un principio que el Comité no tenía facul-tad para fijar un salario mínimo a base de hora por cuanto estos choferes-vendedores y ayudantes-vendedores se asimila-ban a los agentes viajeros y vendedores mencionados en el Art. 19 de la Ley Núm. 379 de 1948 que establece la jornada legal y condiciones de trabajo, y que la propia Ley Núm. 379 excluyó de sus disposiciones. (1) La Junta desestimó las obje-ciones y en 20 de abril de 1965 aprobó el Decreto y publicó su aprobación el 24 de abril.
En 3 y 4 de mayo de 1965 las peticionarias solicitaron de la Junta que reconsiderara su aprobación del Decreto. Pen-diente de resolverse la reconsideración, en 26 de mayo de 1965 las peticionarias (J.S.M. Núm. 1) comparecieron ante la Junta y llamaron la atención al hecho de que en 10 de marzo de 1965 se había presentado en la Cámara de Repre-sentantes el Proyecto de Ley Núm. 135 que excluía a los choferes-vendedores y ayudantes-vendedores objeto del Decre-to de la aplicación de las leyes y decretos sobre horas máxi-mas de trabajo. Que dicho proyecto había sido aprobado en ambas Cámaras y estaba pendiente de la firma del Goberna-dor. En 14 de julio de 1965 las mismas peticionarias informa-ron a la Junta que el Gobernador había firmado el Proyecto de la Cámara Núm. 135 convirtiéndose en la Ley Núm. 114 de 1965. Pidieron a la Junta que devolviera el Decreto al Comité para que lo considerara a la luz de la Ley Núm. 114. La Junta, en 10 de septiembre de 1965, declaró sin lugar las mociones de *822reconsideración de las peticionarias y dejó en toda su fuerza y vigor el Decreto Mandatorio Núm. 27. Las peticionarias en-tonces nos pidieron revisión.
Se expone en la Declaración de Principios de la Ley de Salario Mínimo de Puerto Rico — Ley. Núm. 96 de 26 de junio de 1956, Sec. 1 — que es la política de la Asamblea Legis-lativa que los procedimientos que autoriza dicha Ley para la fijación y revisión de salarios mínimos sean conducidos en forma cuasi legislativa, y todo decreto aprobado por la Junta rige por sí mismo con fuerza de ley. — Sec. 13 (c) —. Dispone la See. 29 que las conclusiones de hecho a que llegue un Comité de Salario Mínimo, actuando dentro de sus poderes, serán concluyentes en ausencia de fraude. Este Tribunal puede anu-lar o devolver un decreto a la Junta sólo por el fundamento de que el Comité de Salario Mínimo actuó sin facultad o en exceso de sus poderes, o porque la Junta actuó sin facultad o en exceso de sus poderes, o porque el decreto se obtuvo mediante fraude.
Las anteriores expresiones del Legislador constituyen guías a ser tenidas en' cuenta en el ejercicio de nuestra fun-ción revisora en este tipo de recursos.
Nada hay en la Ley de Salario Mínimo de 1956 que le niegue poder a un Comité o a la Junta para fijar un salario mínimo tomando como base una hora de trabajo como uni-dad de medida, en cualquier industria o actividad y respecto a cualquier empleado u ocupación. Por el contrario, la hora de trabajo ha sido siempre la medida básica por excelencia en toda nuestra legislación laboral fijadora de salarios. Aun cuando no hubiera sido así históricamente, basta la propia Ley Núm. 96, que no usa otra norma para fijar los salarios mínimos que ella fija sino la hora de labor.
Sabedora la Legislatura, no obstante, que podrían surgir situaciones especiales que ameritaran tratamiento distinto, concedió a los Comités en la See. 16 de la Ley amplia dis-*823creción para lidiar con tales situaciones. Así, por ejemplo, dio discreción a los Comités para clasificar el trabajo de acuerdo con la naturaleza del servicio a prestarse; para hacer clasifieaciones para distintas clases de trabajo; recomendar salarios diferentes para distintas zonas o regiones o para va-rias categorías o clases de la misma industria si tal diferen-ciación la creyere el Comité aconsejable debido a condiciones existentes. Dispone expresamente esta Sec. 16 que en la re-colección del fruto de la fase agrícola de la industria cafeta-lera y en el cosido de hojas de la industria tabacalera, así como en cualquier otra actividad económica, los Comités po-drán recomendar y la Junta fijar salarios mínimos por uni-dades de trabajo en vez de tipos de salarios por hora o alternativamente, cuando así lo creyeren aconsejable por la naturaleza de las labores a realizarse.
Acorde con lo anterior, al fijar el salario de estos choferes-vendedores y ayudantes-vendedores en la alternativa a base de hora o a base de comisión por unidad de venta, lo que fuere mayor, posiblemente el Comité consideró, y en uso de su amplia facultad discrecional entendió y aplicó el remedio adecuado, que de fijar el salario sólo por hora podría resultar injusto para el patrono, ya que en una hora el chofer podría vender un litro de leche, y consideró igualmente que de fijarlo sólo a base de comisión por unidad podría ser adverso al empleado, si por razones ajenas a su voluntad como proble-mas de tránsito, rotura del vehículo, o algo por el estilo, en toda una jornada no pudiera entregar un número sus-tancial de litros.
Por lo anteriormente expuesto, queda demostrado más allá de toda, duda, siquiera remota, que el Comité y la Junta de Salario Mínimo tenían en este caso plena facultad para fijar en el Decreto Mandatorio Núm. 27 una compensación mínima de estos empleados a base de hora de labor o a base de comisión por unidad, lo que de ambas cosas *824produjere un salario mínimo mayor. El Decreto Mandatorio Núm. 27, a la luz de esa impugnación, es enteramente vá-lido. (2)
Réstanos entonces considerar si la Ley Núm. 114 de 30 de junio de 1965 alteró el poder del Comité y de la Junta para fijar la compensación mínima en la forma expresada o desposeyó al Comité y a la Junta de la facultad legal que tenían para así hacerlo.
La Ley Núm. 114 habla por sí misma. Expresa en su texto de manera clara y precisa su propósito y las razones que tuvo el Legislador para adoptarla. Su título es “Para decretar la no aplicabilidad de las leyes y decretos sobre horas máximas de trabajo a los vendedores y ayudantes de vendedores de la leche fresca y otros productos lácteos ven-didos por dichos vendedores y ayudantes de vendedores; . . .” (Énfasis suplido.) En su Exposición de Motivos se hace cons-tar que en la industria de la leche de Puerto Rico tradicional-mente se han utilizado vendedores y ayudantes de vendedores para vender y distribuir la leche fresca; que estos vendedores y ayudantes realizan sus labores sin supervisión directa, sin que el patrono pueda gobernar o constatar las horas que efec-tivamente trabajan; que son ellos los únicos que conocen la clientela y toman la acción que a su juicio es apropiada para mantenerla y aumentarla; que prestan sus servicios fuera de las plantas de leche y regresan a las plantas a los solos fines de entregar la propiedad y cuadrar las cuentas y que como cuestión de hecho son verdaderos vendedores ambulantes. Sigue expresando la Exposición de Motivos de la Ley Núm. 114 que ha surgido duda en cuanto a si estos empleados *825están o no cubiertos por la exención de vendedores viajantes que han establecido nuestras leyes en relación con los periodos máximos de labor diaria o semanal.(3) Que esta duda ha causado un estado de incertidumbre en la industria y ante la posibilidad de reclamaciones futuras por concepto de horas extraordinarias de labor y amenaza de estabilidad de la pro-pia industria resulta deseable que se aclare debidamente cualquier duda en cuanto a la aplicabilidad de las leyes y decretos sobre periodos máximos de labor a los mencionados vendedores y ayudantes de vendedores. Que no obstante, es de rigor garantizarle a esos vendedores una remuneración adecuada a base de comisiones mínimas a ser fijadas por la Junta de Salario Mínimo; y que también deberán asegurár-seles los derechos que hasta hoy han venido disfrutando en cuanto a vacaciones, séptimo día de descanso, licencias por enfermedad, y las otras condiciones de trabajo garantizadas a los demás empleados de la industria de la leche.
Siguiendo a tal Exposición de Motivos dispone la Ley Núm. 114 en su Art. 1 que las leyes y decretos estableciendo los periodos máximos de labor a ser trabajados por cualquier empleado en la industria de la leche y de la ganadería o que en cualquier forma reglamenten las horas 'máximas de labor de los empleados de dichas industrias, no serán aplicables a los vendedores y ayudantes de vendedores de leche fresca y de otros productos lácteos vendidos por los mismos. Lo que dispuso este Art. 1 en efecto es que estos empleados quedan fuera de la protección en cuanto a la jornada máxima de labor que concede la Ley Núm. 379 de 1948. En otras palabras, que estos vendedores y ayudantes de vendedores de leche fresca y otros productos lácteos podrían trabajar en exceso de las 8 horas de jornada máxima que fija esta Ley sin la obligación de pagarles la compensa-*826ción doble por hora que fija dicho estatuto sujeto, por su-puesto, a la garantía que les ofrece la Sec. 16 de la Carta de Derechos de la Constitución del Estado Libre Asociado de Puerto Rico de una compensación extra de por lo menos una vez y media el tipo del salario ordinario por labor reali-zada en exceso de' 8 horas.
El Art. 2 de la Ley Núm. 114 dispone que los Comités de Salario Mínimo 'podrán recomendar, y la Junta de Salario Mínimo podrá aprobar, en los decretos aplicables a la industria lechera, comisiones mínimas a ser pagadas a los vendedores y sus ayudantes, de leche fresca y otros productos lácteos. Habría que forzar deliberadamente el texto de dicho Art. 2 y, lo que es más aún, la razón de ser del estatuto, para concluir que el mismo privó al Comité y a la Junta de la facultad que tenían, concedídales ya por la Ley de Salario Mínimo, para fijar salarios mínimos a estos empleados, a base de hora de labor. Bajo conocidas normas de hermenéutica, términos permisibles en un estatuto como “podrá” a veces cabe interpretarlos mandatoriamente, pero de ordinario ello es así cuando el fin o propósito principal del estatuto es que se haga aquello que permite. En todo caso, el Comité fijó salarios también a base de comisiones. El fin o propósito principal de la Ley Núm. 114 no es conceder poder a los Comités y a la Junta de Salario Mínimo para que puedan fijar compensación a base de comisiones a estos empleados. No era necesaria la Ley Núm. 114 para ello' porque ya tenían plenamente ese poder en virtud de la propia Ley de Salario Mínimo Núm. 96, particularmente su Sec. 16 a la que nos referimos antes. El fin primordial de la Ley Núm. 114 fue el sacar a estos empleados de la protección que concede la Ley Núm. 379 de 1948 sobre jornada máxima de labor por las razones que el propio Legislador expresó:— la dificultad del patrono de supervisar debidamente el tra-*827bajo de dichos empleados realizado fuera de la planta. La posición asumida por las peticionarias al efecto de que el Decreto Mandatorio Núm. 27 choca y resulta ser contradic-torio con la Ley Núm. 114' de 1965 es, pues, insostenible. Ya observamos al principio que los Comités y la Junta de Salario Mínimo bajo la Ley Núm. 96 de 1956 nada tienen que ver ni tienen función alguna a ejercer en lo que con-cierne a jornada y otras condiciones de trabajo. A la luz de este segundo planteamiento ratificamos igualmente la validez del Decreto.
Las peticionarias en el Recurso J.S.M.-65-2 levantan el punto adicional de que el Decreto no es válido porque al fijar el salario, mínimo de estos empleados no diferenció entre plantas que operan en la zona metropolitana y otras que, como ellas, operan en otros puntos de la Isla, particularmente en las zonas sur y oeste de Puerto Rico. En su alegato en los méritos las peticionarias de hecho abandonaron esta impugnación al no creer necesario discutirla por entender que el Decreto Mandatorio se anularía a la luz de las otras impugnaciones. A pesar de ello y para no dejar una nebulosa sobre el asunto, diremos que la Sec. 16 de la Ley de Salario Mínimo concede al Comité y a la Junta la facultad de hacer esas diferenciaciones por razón de zonas cuando a su juicio tal distinción pueda ser aconsejable debido a las condiciones existentes entre las zonas o regiones y siempre que tal acción no conceda ventajas de competencia a otras zonas o regiones. En los Comités de Salario Mínimo están representados los intereses patronales, del obrero y del público. Si en este caso el Comité no creyó propio hacer uso de esa facultad y establecer un salario distinto para las empresas metropolitanas y para las que operan en otros sectores de la Isla, posiblemente entendió que no era aconsejable o justificable a la luz de los hechos hacer tal diferenciación. Sobre el ejercicio o *828no de esos criterios este Tribunal no tiene poder revisor alguno.

Por los fundamentos expresados se dictará sentencia dis-poniendo que el Decreto Mandátorio Núm. 27 aplicable a la Industria de la Leche y de la Ganadería, Tercera Revisión (1965) es valido y se confirma él mismo-.

El Juez Asociado Señor Blanco Lugo disintió en opinión separada en la cual concurren los Jueces Asociados Señores Pérez Pimentel, Rigau y Ramírez Bages.

 Aparentemente las peticionarias perdían de vista el hecho qne distinto a los Comités de Salario Mínimo bajo la Ley de Salario Mínimo de 1941, los Comités y la Junta bajo la Ley de Salario Mínimo de 1956 nada tienen que ver con jornadas de labor y otras condiciones de trabajo. Si bien es cierto que en el Decreto Mandatorio Núm. 27 se reproducen disposiciones en cuanto a condiciones de trabajo, ello fue en virtud de decre-tos mandatories promulgados bajo la Ley de 1941 que la Ley de 1956 dejó subsistentes.


 Concluyó la Junta a base de la evidencia en los autos, que siete de las empresas peticionarias utilizaban el sistema de pago a base de unidad, cuatro de ellas pagaban a base de hora y una utilizaba contratistas independientes para la distribución. Seis de las peticionarias tenían con-venios colectivos con los trabajadores y cinco de éstas pagaban a base de unidades entregadas, variando el tipo de pago según que la leche fuera distribuida a domicilios o a negocios.


La referencia es a la Ley Núm. 379 de 1948 sobre jornada de trabajo, particularmente en su Art. 19.